                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                  )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                :(67(51 ',9,6,21

                                       12 &5)/

 81,7(' 67$7(6 2) $0(5,&$

           Y
                                                                     25'(5
 7$1*(/$ 021,48( 5,'*(:$<

                          'HIHQGDQW



       7KLV PDWWHU LV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V PRWLRQ IRU VHQWHQFH PRGLILFDWLRQ '(  

7KH JRYHUQPHQW GLG QRW UHVSRQG WR WKH PRWLRQ

       2Q 1RYHPEHU   WKH FRXUW VHQWHQFHG GHIHQGDQW WR  PRQWKV¶ LPSULVRQPHQW

IROORZLQJ KHU FRQYLFWLRQ IRU XQOLFHQVHG PRQH\ WUDQVPLWWLQJ LQ YLRODWLRQ RI  86&   D 

'HIHQGDQW VHOIVXUUHQGHUHG IRU VHUYLFH RI KHU VHQWHQFH RQ RU DERXW -XQH   2Q 2FWREHU

  GHIHQGDQW ILOHG WKH LQVWDQW PRWLRQ IRU VHQWHQFH PRGLILFDWLRQ 'HIHQGDQW UHTXHVWV

FRUUHFWLRQ RI KHU ZULWWHQ MXGJPHQW RI FRQYLFWLRQ WR UHIOHFW WKDW WKH FRXUW¶V RUDO SURQRXQFHPHQW RI

VHQWHQFH LQFOXGHG UHFRPPHQGDWLRQ WKDW WKH )HGHUDO %XUHDX RI 3ULVRQV ³%23´ SODFH GHIHQGDQW LQ

D KDOIZD\ KRXVH IRU WKH ILQDO QLQH PRQWKV RI KHU VHQWHQFH

       7KH FRXUW KDV UHYLHZHG LWV UHFRUGV DQG ILQGV QR HYLGHQFH WR VXSSRUW GHIHQGDQW¶V FRQWHQWLRQ

WKDW WKH FRXUW UHFRPPHQGHG KDOIZD\ KRXVH SODFHPHQW DW VHQWHQFLQJ $FFRUGLQJO\ WKH FRXUW

GHQLHV WKH LQVWDQW PRWLRQ WR WKH H[WHQW GHIHQGDQW UHTXHVWV PRGLILFDWLRQ RI WKH ZULWWHQ MXGJPHQW

6HH )HG 5 &ULP 3  SURYLGLQJ WKH FRXUW PD\ FRUUHFW ³FOHULFDO HUURUV´ LQ WKH ZULWWHQ MXGJPHQW

DW DQ\ WLPH VXFK DV ZKHUH WKH ZULWWHQ MXGJPHQW YDULHV IURP WKH RUDO SURQRXQFHPHQW DW VHQWHQFLQJ 

8QLWHG 6WDWHV Y 6SHDUV  ) $SS¶[   WK &LU  
       7R WKH H[WHQW GHIHQGDQW UHTXHVWV WKDW WKH FRXUW LVVXH SRVWMXGJPHQW UHFRPPHQGDWLRQ IRU

KDOIZD\ KRXVH SODFHPHQW WKH FRXUW GHFOLQHV WR PDNH VXFK UHFRPPHQGDWLRQ 7KH FRXUW GLG QRW

UHFRPPHQG FRPPXQLW\ FRQILQHPHQW DW VHQWHQFLQJ GHVSLWH FRQVLGHUDWLRQ RI DOO UHOHYDQW SUH

VHQWHQFLQJ FRQGXFW $QG WKH %23 LV EHWWHU SRVLWLRQHG WR HYDOXDWH ZKHWKHU GHIHQGDQW¶V SRVW

VHQWHQFLQJ FRQGXFW MXVWLILHV SODFHPHQW LQ FRPPXQLW\ FRQILQHPHQW

       %DVHG RQ WKH IRUHJRLQJ WKH FRXUW '(1,(6 GHIHQGDQW¶V PRWLRQ IRU VHQWHQFH PRGLILFDWLRQ

'(  

       62 25'(5(' WKLV WKH WK GD\ RI 1RYHPEHU 




                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           /28,6( : )/$1$*$1
                                           8QLWHG 6WDWHV 'LVWULFW -XGJH
